THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.



REGULATION S SUBSCRIPTION AGREEMENT


NON-U.S. PERSONS ONLY

THIS AGREEMENT is made effective as of the 29th day of June, 2011.


BETWEEN:


VIKING INVESTMENTS GROUP LLC., a corporation incorporated under the laws of The
Federation of St. Kitts and Nevis, having a corporate office at 1515 West
Nanjing Road, 10th Floor, Shanghai, 200040, P.R. China
(hereinafter called the "Subscriber" or “Viking”)


OF THE FIRST PART


AND:
 
SINOCUBATE, Inc., a Nevada corporation, having a corporate office at 65
Broadway, 7th Floor, New York, NY 10006, USA.
(hereinafter called the “Corporation")

 
OF THE SECOND PART


THE PARTIES HEREBY AGREE AS FOLLOWS:


1.           DEFINITIONS


1.1           The following terms will have the following meanings for all
purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(a) "Agreement" means this Agreement, and all schedules and amendments to in the
Agreement;


(b) “Common Stock” means the shares of Common Stock of the Corporation, $0.001
par value per share;


(c) "Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;


(d) "Offering" means the offering of the Shares by the Corporation;


(e) “Purchase Price” means the purchase price payable by the Subscriber to the
Corporation in consideration for the purchase and sale of the Shares in
accordance with Section 2.1 of this Agreement;


(f) "SEC" means the United States Securities and Exchange Commission;


(g) "Securities Act" means the United States Securities Act of 1933, as amended;


(h) "Shares" means those shares of Common Stock to be purchased by the
Subscriber; and


(i)  “Subscriber” means the Subscriber executing the signature page to this
Agreement.
 
1.2           All dollar amounts referred to in this agreement are in United
States funds, unless expressly stated otherwise.


2.           PURCHASE AND SALE OF SHARES


2.1           Subject to the terms and conditions of this Agreement, the
Subscriber hereby subscribes for and agrees to purchase from the Corporation
such number of Shares as is set forth upon the signature page hereof at a price
equal to $0.25 per Share. Upon execution, the subscription by the Subscriber
will be irrevocable.


2.2           The Subscriber will complete the purchase of the Shares by
delivering to the Corporation, within 45 days after the execution and delivery
of this Agreement, payment of the Purchase Price by delivering 100,000 shares of
common stock in China Wood, Inc., publicly trading in the United States, with
the ticker CNWD, owned by Viking.  In determining the fair value of the shares,
SINOCUBATE and VIKING agreed to use, where applicable, the closing bid price for
the most recent trading days prior to the closing day of the transaction (where
applicable).  See Exhibit I.


2.3           Upon execution by the Corporation, the Corporation agrees to sell
such Shares to the Subscriber for the Purchase Price subject to the
Corporation's right to sell to the Subscriber such lesser number of Shares as it
may, in its sole discretion, deem necessary or desirable.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4           Any acceptance by the Corporation of the Subscription is
conditional upon compliance with all securities laws and other applicable laws
of the jurisdiction in which the Subscriber is resident.  Each Subscriber will
deliver to the Corporation all other documentation, agreements, representations
and requisite government forms required by the lawyers for the Corporation as
required to comply with all securities laws and other applicable laws of the
jurisdiction of the Subscriber.


2.5           The Subscriber hereby authorizes and directs the Corporation to
deliver the securities to be issued to such Subscriber pursuant to this
Agreement to the Subscriber’s address indicated on the signature page of this
Agreement.


2.6           The Subscriber acknowledges and agrees that the subscription for
the Shares and the Corporation's acceptance of the subscription is not subject
to any minimum subscription for the Offering.
 
3.           REGULATION S AGREEMENTS OF THE SUBSCRIBER


3.1           The Subscriber represents and warrants to the Corporation that the
Subscriber is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Shares for the account or benefit of a U.S. Person.


A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:


(a)  any natural person resident in the United States;


(b) any partnership or corporation organized or incorporated under the laws of
the United States;


(c) any estate of which any executor or administrator is a U.S. person;


(d) any trust of which any trustee is a U.S. person;


(e) any agency or branch of a foreign entity located in the United States;


(f) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and


(g) any partnership or corporation if:


(i)           organized or incorporated under the laws of any foreign
jurisdiction; And
 
 
 

--------------------------------------------------------------------------------

 


 
(ii)
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited Subscribers [as defined in Section 230.501(a) of the
Securities Act] who are not natural persons, estates or trusts.



3.2           The Subscriber acknowledges that the Subscriber was not in the
United States at the time the offer to purchase the Shares was received.


3.3           The Subscriber acknowledges that the Shares are “restricted
securities” within the meaning of the Securities Act and will be issued to the
Subscriber in accordance with Regulation S of the Securities Act.


3.4           The Subscriber agrees not to engage in hedging transactions with
regard to the Shares unless in compliance with the Securities Act.


3.5           The Subscriber and the Corporation agree that the Corporation will
refuse to register any transfer of the Shares not made in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.


3.6           The Subscriber agrees to resell the Shares only in accordance with
the provisions of Regulation S of the Securities Act, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration pursuant to the Securities Act.


3.7           The Subscriber acknowledges and agrees that all certificates
representing the Shares will be endorsed with the following, or equivalent,
legend in accordance with Regulation S of the Securities Act:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”
 
 
 

--------------------------------------------------------------------------------

 


4.            REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER


4.1           The Subscriber, represents and warrants to the Corporation as
follows, and acknowledges that the Corporation is relying upon such covenants,
representations and warranties in connection with the sale of the Shares to such
Subscriber:


4.2           The Subscriber is an investor in securities of companies in the
development stage and acknowledges that he/she/it is able to fend for
himself/herself/itself, can bear the economic risk of his/her/its investment,
and has such knowledge and experience in financial or business matters such that
he/she/it is capable of evaluating the merits and risks of the investment in the
Shares. The Subscriber can bear the economic risk of this investment, and, if
the Subscriber is not an individual, was not organized for the purpose of
acquiring the Shares.


4.3           The Subscriber has had full opportunity to review the
Corporation’s periodic filings with the SEC pursuant to the Securities Act and
the Securities Exchange Act of 1934 and additional information regarding the
business and financial condition of the Corporation. The Subscriber believes
he/she/it has received all the information he/she/it considers necessary or
appropriate for deciding whether to purchase the Shares. The Subscriber further
represents that he/she/it has had an opportunity to ask questions and receive
answers from the Corporation regarding the terms and conditions of the Offering
and the business, properties, prospects and financial condition of the
Corporation. The Subscriber has had full opportunity to discuss this information
with the Subscriber’s legal and financial advisers prior to execution of this
Subscription Agreement.


4.4           The Subscriber acknowledges that the offering of the Shares by the
Corporation has not been reviewed by the SEC and that the Shares are being
issued by the Corporation pursuant to an exemption from registration under the
Securities Act.


4.5           The Subscriber understands that the Shares he/she/it is purchasing
are characterized as "restricted securities" under the Securities Act inasmuch
as they are being acquired from the Corporation in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Subscriber represents
that he/she/it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.


4.6           The Shares will be acquired by the Subscriber for investment for
the Subscriber's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.


4.7              The Subscriber is an "accredited investor", as such term is
defined by the Commission under the Securities Act of 1933, as amended, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States privately and
publicly-owned companies in private placements in the past and, with his
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. The Subscriber is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof.
 
 
 

--------------------------------------------------------------------------------

 


4.8           The Subscriber is not aware of any advertisement of the Shares.


4.9           This Agreement has been duly authorized, validly executed and
delivered by the Subscriber.


4.10           The Subscriber has satisfied himself/herself/itself as to the
full observance of the laws of his/her/its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within his/her/its jurisdiction for the purchase of
the Shares; (ii) any foreign exchange restrictions applicable to such purchase;
(iii) any governmental or other consents that may need to be obtained; (iv) the
income tax and other tax consequences, if any, that may be relevant to an
investment in the Shares; and (v) any restrictions on transfer applicable to any
disposition of the Shares imposed by the jurisdiction in which the Subscriber is
resident.


4.11           The Subscriber is purchasing the Shares as principal for
his/her/its own account and not for the benefit of any other person.


5.           MISCELLANEOUS


5.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed
 
if to the Corporation:
SinoCubate, Inc.
 
Attn: Mr. Tom Simeo
 
tsimeo@sinocubate.com
 
65 Broadway, 7th Floor
 
New York, NY 10006
 
USA



If to the Subscriber:
Viking Investments Group LLC.
 
Attn: Ms. Elle Zhong
 
ezhong@vikinginvestments.com
 
Shanghai Kerry Centre
 
1515 Nanjing West Road, 10th Floor
 
Shanghai, 200040, P.R. China.

 
 
 

--------------------------------------------------------------------------------

 


5.2           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.


5.3           This Subscription Agreement will be governed by and construed in
accordance with the laws of the City and State of New York, United States of
America, applicable to contracts made and to be performed therein. The parties
hereby submit to personal jurisdiction in the Courts of the City and State of
New York for the enforcement of this Subscription Agreement and waive any and
all rights under the laws of any state or country to object to jurisdiction
within the City and State of New York for the purposes of litigation to enforce
this Subscription Agreement.


5.4           The Subscriber agrees that the representations, warranties and
covenants of the Subscriber herein will be true and correct both as of the
execution of this Subscription Agreement and as of the date of this Subscription
Agreement will survive the completion of the issuance of the Shares. The
representations, warranties and covenants of the Subscriber herein are made with
the intent that they be relied upon by the Corporation in determining the
eligibility of a purchaser of Shares and the Subscriber agrees to indemnify the
Corporation and its respective trustees, affiliates, shareholders, directors,
officers, partners, employees, advisors and agents against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
which are caused or arise from a breach thereof. The Subscriber undertakes to
immediately notify the Corporation at 65 Broadway, 7th Floor, New York, NY
10006, USA of any change in any statement or other information relating to the
Subscriber set forth herein.


5.5           Time shall be of the essence hereof.


5.6           This Subscription Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.


5.7           The terms and provisions of this Subscription Agreement shall be
binding upon and ensure to the benefit of the Subscriber and the Corporation and
their respective heirs, executors, administrators, successors and assigns;
provided that, except for the assignment by a Subscriber who is acting as
nominee or agent to the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by any party without prior
written consent of the other parties.


5.8           The Subscriber, on his/her/its own behalf and, if applicable, on
behalf of others for whom he/she/it is contracting hereunder, agrees that this
subscription is made for valuable consideration and may not be withdrawn,
cancelled, terminated or revoked by the Subscriber, on his/her/its own behalf
and, if applicable, on behalf of others for whom he/she/it is contracting
hereunder.


5.9           Neither this Subscription Agreement nor any provision hereof shall
be modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, change, discharge or
termination is sought.
 
 
 

--------------------------------------------------------------------------------

 


5.10           The invalidity, illegality or unenforceability of any provision
of this Subscription Agreement shall not affect the validity, legality or
enforceability of any other provision hereof.


5.11           The headings used in this Subscription Agreement have been
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Subscription Agreement or any provision hereof.


5.12           The covenants, representations and warranties contained herein
shall survive the closing of the transactions contemplated hereby.


5.13           This Subscription Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each
party and delivered to the other party, it being understood that all parties
need not sign the same counterpart.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES
APPEARS ON THE NEXT PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.


NUMBER OF SHARES SUBSCRIBED FOR: 1,912,000


SUBSCRIBER:
 
Name of Subscriber:
Viking Investments Group LLC.
   
Signature of Authorized Signatory:
/s/ Elle Zhong
   
Name of Authorized Signatory:
Elle Zhong
   
Position of Authorized Signatory:
General Manager
   
Address of Subscriber:
1515 West Nanjing Road, 10th Floor, Shanghai, 200040, P.R. China
   
Jurisdiction of Incorporation of Subscriber:
The Federation of St. Kitts and Nevis
   
Telephone Number of Subscriber:
+ 86 (021) 5298 6257

 
ACCEPTED BY:
SINOCUBATE, INC.
 
Signature of Authorized Signatory:
/s/ Tom Simeo
   
Name of Authorized Signatory:
Tom Simeo
   
Position of Authorized Signatory:
Chairman

 
 
 

--------------------------------------------------------------------------------

 